Exhibit 10.2

 

AMENDMENT (this “Amendment”), dated as of August 2, 2011, to the Standby Letter
of Credit Facility Agreement dated as of November 28, 2007 (as amended by the
Amendment and Restatement Agreement dated November 19, 2009 and as further
amended, supplemented amended and restated or otherwise modified from time to
time, the “Agreement”), among Talbot Holdings Ltd., a holding company organized
under the laws of Bermuda (the “Borrower”), Validus Holdings, Ltd., a holding
company organized under the law of Bermuda (“Guarantor”), the financial
institutions from time to time party thereto (each, a “Lender” and,
collectively, the “Lenders”) and Lloyds TSB Bank plc, as Security Trustee for
the Secured Parties and as agent of the other Finance Parties other than the
Security Trustee (in such capacity, the “Agent”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, the Guarantor, the Lenders and the Agent are parties to
the Agreement;

 

WHEREAS, the Borrower has requested that the Lenders agree to make certain
amendments and agree to certain other matters relating to the Agreement as set
forth herein; and

 

WHEREAS, the Lenders are willing to agree to such amendments and other matters
set forth below, in each case, subject to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows:

 

SECTION 13.                          DEFINITIONS.

 

13.1                           Unless otherwise defined herein, capitalized
terms which are defined in the Agreement are used herein as therein defined.

 

SECTION 14.                          AMENDMENTS.

 

14.1                           Amendments to Section 1.1 (Definitions).

 

(a)          The definitions of the following terms shall be added to Clause 1.1
of the Agreement as follows in alphabetical order:

 

“Merger Financing” means Indebtedness of the Guarantor or any subsidiary of the
Guarantor permitted to be incurred pursuant to Clause 23.15, all or a portion of
the proceeds of which are used to consummate the Transatlantic Acquisition, and
any amendment, renewal, replacement, refinancing or restatement thereof.

 

“Specified Amendments” means the amendments to the Agreement set forth on
Schedule 17.

 

“Transatlantic” means Transatlantic Holdings, Inc., a Delaware corporation.

 

“Transatlantic Acquisition” means the acquisition by the Guarantor of at least a
majority of the outstanding shares of common stock of Transatlantic on a fully
diluted basis, whether pursuant to privately-negotiated or open market
purchases, tender offer, exchange offer, merger, consolidation, share swap or
other transaction, including, without limitation, pursuant to

 

--------------------------------------------------------------------------------


 

(a)(i) the exchange offer commenced by the Guarantor on July 25, 2011 as it may
be amended, supplemented or extended from time to time and (ii) a second-step
merger of Transatlantic with a wholly-owned subsidiary of the Guarantor pursuant
to the General Corporation Law of the State of Delaware, as amended, pursuant to
which the Guarantor will acquire all outstanding shares of Transatlantic common
stock that are not acquired in the exchange offer described in clause (i) above,
and/or (b) the terms of a definitive merger agreement or other business
combination agreement between the Guarantor and Transatlantic.

 

(b)         The definition of “Permitted Subsidiary Indebtedness” set forth in
Clause 1.1 of the Agreement is hereby amended by (i) deleting the “.” at the end
of paragraph (i) thereof and substituting “;” in lieu thereof , (ii) inserting
the words “, (j) or (k)” immediately following the words “paragraph (a) through
(h)” set forth in paragraph (i) thereof and (iii) adding the following new
paragraphs (j) and (k) immediately following paragraph (i) thereof:

 

“ (j) Indebtedness of Transatlantic or any subsidiary of Transatlantic existing
on the date of the consummation of the Transatlantic Acquisition and extensions,
renewals and replacements of any such Indebtedness; provided that such
extending, renewal or replacement Indebtedness (i) shall not be Indebtedness of
an obligor that was not an obligor with respect to the Indebtedness being
extended, renewed or replaced, (ii) shall not be in a principal amount that
exceeds the principal amount of the Indebtedness being extended, renewed or
replaced (plus any accrued but unpaid interest and redemption premium payable by
the terms of such Indebtedness thereon and reasonable refinancing or renewal
fees, costs and expenses) and (iii) shall not have an earlier maturity date or
shorter weighted average life than the Indebtedness being extended, renewed or
replaced; and

 

(k)  upon provision of the Guarantee from Transatlantic described in Clause
23.26, the Guarantee by Transatlantic of any Indebtedness of the Guarantor or
any subsidiary of the Guarantor permitted to be incurred pursuant to Clause
23.15.”.

 

14.2                           Amendment to Clause 23 (General Undertakings).
Clause 23 of the Agreement is hereby amended by adding the following new Clauses
23.25 and 23.26:

 

“23.25               Consummation of Second-Step Merger

 

In the event that any privately-negotiated or open market purchase, tender
offer, exchange offer, merger, consolidation, share swap or other transaction
results in the Guarantor owning less than all but more than a majority of the
outstanding shares of common stock of Transatlantic, the Guarantor shall use
commercially reasonable efforts to consummate a second-step merger of
Transatlantic with a wholly-owned subsidiary of the Guarantor pursuant to the
General Corporation Law of the State of Delaware as promptly as practicable,
subject to any Legal Requirements.

 

23.26                     Transatlantic Guarantee

 

Promptly upon the consummation of the Transatlantic Acquisition, the Guarantor
shall cause Transatlantic to provide a guarantee of all obligations of the
Borrower to the Finance Parties under this Agreement, on terms substantially the
same as Clause 19 so long as the providing of such guarantee at such time is not
prohibited by any material contract of Transatlantic or applicable law or
regulation and would not result in material adverse tax consequences as
reasonably determined by the Borrower and the Agent. In the event that (and for
so long as ) such guarantee referred to in this Clause 23.26 is not provided by
Transatlantic upon

 

2

--------------------------------------------------------------------------------


 

consummation of the Transatlantic Acquisition in accordance with the preceding
sentence, the Specified Amendments shall become immediately effective (and shall
remain in effect).”.

 

14.3                           Amendment to Clause 23.13 (Consolidations,
Mergers and Sales of Assets).  Clause 23.13 of the Agreement is hereby amended
by (i) deleting the “.” at the end of paragraph (c) of Clause 23.13.1 thereof
and substituting “; and” in lieu thereof, (ii) adding the following new
paragraph (d) immediately following paragraph (c) thereof:

 

“(d)                           Transatlantic may merge with or into a
Wholly-Owned Subsidiary of the Guarantor pursuant to the General Corporation Law
of the State of Delaware, as amended.”.

 

, (iii) deleting the word “and” at the end of paragraph (b)(i) of Clause 23.13.2
thereof and (iv) adding the following new paragraph (b)(iii) immediately
following paragraph (b)(ii) of Clause 23.13.2 thereof:

 

“(iii)                         such dispositions by Transatlantic or any of its
subsidiaries of any of their respective properties or assets to Transatlantic or
any of its other subsidiaries; and”.

 

14.4                           Amendment to Clause 23.21 (Limitation on Certain
Restrictions on subsidiaries). Clause 23.21 of the Agreement is hereby amended
by deleting paragraph (l) of Clause 23.21.3 thereof in its entirety and
substituting in lieu thereof the following new paragraph (l):

 

“(l)                               restrictions contained in the Five-Year
Secured Letter of Credit Facility, restrictions contained in the Three-Year
Unsecured Letter of Credit Facility, restrictions contained in the IPC
Facilities and restrictions contained in any Merger Financing;”.

 

14.5                           New Schedule to the Agreement.  The Agreement is
hereby amended by adding Schedule 17 (Specified Amendments) attached hereto as
Annex A.

 

SECTION 15.                          CONDITIONS PRECEDENT.  This Amendment shall
become effective on the date (the “Amendment Effective Date”) on which all of
the following conditions have been satisfied or waived, to the satisfaction of
the Agent, acting reasonably, and the Agent shall notify the Obligors and other
Lenders promptly upon being so satisfied:

 

(a)                                  Execution and Delivery.  The Agent shall
have received counterparts of this Amendment duly executed by (i) the Borrower
and the Guarantor and (ii) the Majority Lenders.

 

(b)                                 No Default.  Both prior to and after giving
effect to this Amendment, no Default or Event of Default shall have occurred and
be continuing on the Amendment Effective Date.

 

(c)                                  Representations and Warranties.  As of the
Amendment Effective Date (both prior to and after giving effect to this
Amendment) all representations and warranties contained in Section 4 shall be
true and correct in all material respects.

 

(d)                                 Fees and Expenses.  The Agent shall have
received all invoiced fees and accrued expenses of the Agent required to be paid
by the Borrower in connection with this Amendment and all fees described in
Section 5(a) below.

 

SECTION 16.                          REPRESENTATIONS AND WARRANTIES.  Each
Obligor hereby represents and warrants to the Lenders that on the date of this
Amendment and as of the Amendment Effective Date and after giving effect hereto:

 

3

--------------------------------------------------------------------------------


 

(a)                                  this Amendment has been duly authorized,
executed and delivered by such Obligor, and each of this Amendment and the
Agreement (as amended hereby), subject to the Legal Reservations, constitute
such Obligor’s legal, valid and binding obligation, enforceable against it in
accordance with its terms,

 

(b)                                 no Default or Event of Default has occurred
and is continuing,

 

(c)                                  all representations and warranties of such
Obligor contained in the Agreement (as amended hereby) and the other Finance
Documents (excluding those set forth in Clause 20.8.2 of the Agreement) are true
and correct in all material respects on and as of the date hereof with the same
effect as though such representations and warranties were being made on the date
hereof (it being understood and agreed that any representation or warranty which
by its terms is made as of a specified date shall be required to be true and
correct in all material respects only as of such specified date), and

 

(d)                                 Validus Reinsurance, Ltd., IPCRe Limited and
each other Regulated Insurance Company that is a Significant Subsidiary and that
is material to the Guarantor and its subsidiaries, taken as a whole (other than
Talbot Insurance (Bermuda), Ltd., an unrated subsidiary that exclusively writes
related party business within the group comprising the Guarantor and its
subsidiaries), has in effect a current financial strength rating of no less than
“A-” from A.M. Best Company, Inc. (or its successor) to the extent rated by A.M.
Best Company, Inc.

 

SECTION 17.                          FEES AND EXPENSES. (a)  The Obligors agree
to pay the Agent for the account of each Lender that consents to this Amendment
on or prior to 5:00 p.m., New York time, August 2, 2011, a fee equal to 0.125%
of such Lender’s Commitment on the Amendment Effective Date, such fee to be
earned and payable on the Amendment Effective Date.

 

(b)  The Obligors agree to pay and reimburse the Agent (and its applicable
affiliates) for its fees and reasonable and documented out-of-pocket expenses in
connection with this Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including the reasonable
fees, charges and disbursements of counsel.

 

SECTION 18.                          CONTINUING EFFECT.  Any reference to the
“Agreement” in the Agreement, the Finance Documents or any related documents
shall be deemed to be a reference to the Agreement as amended by this
Amendment.  Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders or the Agent under the Agreement
or any other Finance Document, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Agreement or any other Finance Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect.  Nothing herein shall be deemed to entitle any Obligor to a consent to,
or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Agreement or
any other Finance Document in similar or different circumstances.  This
Amendment shall apply and be effective only with respect to the provisions of
the Agreement specifically referred to herein.  This Amendment shall constitute
a Finance Document. Except as expressly set forth herein, each Lender and the
Agent reserves all of its rights, remedies, powers and privileges under the
Agreement, the other Finance Documents and applicable law and/or equity.  All
representations and warranties made by each Obligor herein shall be deemed made
under the Agreement with the same force and effect as if set forth in full
therein. On and after the Amendment Effective Date, any reference to the
Agreement contained in the Agreement or any Finance Documents shall mean the
Agreement as modified hereby.

 

4

--------------------------------------------------------------------------------


 

SECTION 19.                          GOVERNING LAW.  THIS AMENDMENT AND ALL
NON-CONTRACTUAL OBLIGATIONS ARISING OUT OF OR IN CONNECTION WITH IT ARE GOVERNED
BY ENGLISH LAW.

 

SECTION 20.                          SUCCESSORS AND ASSIGNS.  This Amendment
shall be binding upon and inure to the benefit of the each Obligor, the Agent,
and the Lenders, and each of their respective successors and assigns, and shall
not inure to the benefit of any third parties.  The execution and delivery of
this Amendment by any Lender prior to the Amendment Effective Date shall be
binding upon its successors and assigns and shall be effective as to any loans
or Commitments assigned to it after such execution and delivery.

 

SECTION 21.                          ENTIRE AGREEMENT.  This Amendment, the
Agreement and the other Finance Documents represent the entire agreement of each
Obligor, the Agent and the Lenders with respect to the subject matter hereof and
thereof, and there are no promises, undertakings, representations or warranties
by the Agent, or any Lender relative to the subject matter hereof not expressly
set forth or referred to herein, in the Agreement or the other Finance
Documents.

 

SECTION 22.                          COUNTERPARTS.  This Amendment may be
executed by the parties hereto in any number of separate counterparts and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page to this Amendment by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Amendment.

 

SECTION 23.                          HEADINGS.  Section headings used in this
Amendment are for convenience of reference only, are not part of this Amendment
and are not to affect the construction of, or to be taken into consideration in
interpreting, this Amendment.

 

SECTION 24.                          SEVERABILITY.  Any provision of this
Amendment which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

[Signature pages follow.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first written
above.

 

 

VALIDUS HOLDINGS, LTD.

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph E. (Jeff) Consolino

 

 

Name:

Joseph E. (Jeff) Consolino

 

 

Title:

President & Chief Financial Officer

 

 

 

 

 

 

 

 

 

TALBOT HOLDINGS LTD.

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph E. (Jeff) Consolino

 

 

Name:

Joseph E. (Jeff) Consolino

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

LLOYDS TSB BANK PLC, as

 

Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew Martin

 

 

Name:

Andrew Martin

 

 

Title:

Relationship Manager, FI Insurance Team

 

--------------------------------------------------------------------------------


 

 

LLOYDS TSB BANK PLC, as

 

Security Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew Martin

 

 

Name:

Andrew Martin

 

 

Title:

Relationship Manager, FI Insurance Team

 

--------------------------------------------------------------------------------


 

 

LLOYDS TSB BANK PLC, as

 

Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew Martin

 

 

Name:

Andrew Martin

 

 

Title:

Relationship Manager, FI Insurance Team

 

--------------------------------------------------------------------------------


 

Annex A

 

Specified Amendments

 

1.  Amendment to Clause 21 (Information Undertaking).  Clause 21 of the
Agreement is hereby amended by (i) deleting Clause 21.2 thereof in its entirety
and substituting in lieu thereof the following new Clause 21.2:

 

“21.2                     Quarterly Financial Statements

 

The Guarantor shall supply to the Agent (for distribution to the Lenders):

 

21.2.1                as soon as available and in any event within 60 days after
the close of each of the first three quarterly accounting periods in each fiscal
year of the Guarantor, consolidated balance sheets of the Guarantor and its
subsidiaries as at the end of such period and the related consolidated
statements of income, changes in shareholders’ equity and cash flows of the
Guarantor and its subsidiaries for such period and (in the case of the second
and third quarterly periods) for the period from the beginning of the current
fiscal year to the end of such quarterly period, setting forth in each case in
comparative form the consolidated figures for the corresponding periods of the
previous fiscal year, all in reasonable detail and certified by the chief
financial officer of the Guarantor as presenting fairly in all material
respects, in accordance with US GAAP, the information contained therein, subject
to changes resulting from normal year-end audit adjustments and the absence of
full footnote disclosure. The Guarantor shall be deemed to have delivered the
same to the Agent if the Guarantor files the same with the SEC via EDGAR and
notifies the Agent of such filing; and

 

21.2.2                as soon as available and in any event within 60 days after
the close of each quarterly accounting period in each fiscal year of the
Guarantor, balance sheets of Validus Reinsurance, Ltd. as at the end of such
period and the related statements of income, changes in shareholders’ equity and
cash flows of Validus Reinsurance, Ltd. for such period and (in the case of the
second, third and fourth quarterly periods) for the period from the beginning of
the current fiscal year to the end of such quarterly period, setting forth in
each case in comparative form the consolidated figures for the corresponding
periods of the previous fiscal year, all in reasonable detail and certified by
the chief financial officer of the Guarantor as presenting fairly in all
material respects, in accordance with US GAAP, the information contained
therein, subject to changes resulting from normal year-end audit adjustments and
the absence of full footnote disclosure.”

 

--------------------------------------------------------------------------------


 

and (ii)  deleting the words “Clause 21” in 21.3.2 thereof and substituting in
lieu thereof the words “Clause 22”.

 

2.  Amendments to Clause 22.1 (Financial Condition).  Clause 22.1 of the
Agreement is hereby amended by deleting the word “and” at the end of Clause
22.1.1 thereof, (ii) deleting the “.” at the end of Clause 22.1.2 thereof and
substituting “; and” in lieu thereof and (iii) inserting the following new
Clause 22.1.3 at the end thereof:

 

“22.1.3          the Guarantor will not permit the Qualified Capital and Surplus
of Validus Reinsurance, Ltd. at any time to be less than $2,451,837,960.”.

 

3.  Amendments to Clause 22.2 (Financial Definitions).  The following definition
shall be added to Clause 22.2 of the Agreement as follows in alphabetical order:

 

“Qualified Capital and Surplus” means, as of any date of determination, the
capital and surplus of Validus Reinsurance, Ltd. as at such date, as the same
would be reported on statutory financial statements prepared in accordance with
the applicable regulatory requirements, but excluding (i) any treasury stock and
(ii) the amount of the effects of Financial Accounting Statement No. 115 (which,
after adoption of Financial Accounting Statements Nos. 157 and 159 has been
measured as the difference between investments carried at estimated fair value
and investments carried at amortized cost).

 

--------------------------------------------------------------------------------